MILLER, Judge
(dissenting).
Although Reiling does not teach the claimed ratio, he does teach that, in achieving his object of a highly efficient arc lamp producing white or near white emission, a ratio exists between the amount of mercury and the amount of metallic halide. Thus:
Charge 6 contains a sufficient amount of mercury so that when the mercury is entirely vaporized during the operation of the arc lamp, it provides a pressure in excess of one atmosphere and normally from in excess of one to approximately 15 atmospheres of mercury within the enclosure of envelope 2. This results in the characteristic radiation spectrum of mercury. Charge 6 also contains an amount of a metallic halide salt sufficient so that when the mercury is entirely vaporized and the coldest portion of the interior wall of envelope 2 is at a temperature in excess of approximately 600 °C., an effective amount of the metallic halide is vaporized and remains in the vapor state. The amount of halide in the vapor state which is effective is that which is sufficient to constitute within envelope 2 a partial pressure of approximately 10 —3 to 103 mm. of Hg pressure of vaporized halide, although in order to obtain maximum efficiency I have found it desirable that the partial pressure of the halide be from 1 to 200 mm. of mercury pressure. These amounts vary, depending upon the vapor pressure of the halide chosen.
Moreover, Reiling does not teach away from the claimed ratio. He teaches the use of mercury and mercury halides; and the “excess” halogen taught relates to the excess amount of metallic halide over that which 'will actually be vaporized at the lamp operating temperatures under an indicated pressure — not an excess of halogen over mercury, as the majority seems to infer. Indeed, he teaches that the mercury present be in a relatively small quantity so that all of the mercury is vaporized.
The majority agrees with appellants’ claim that their halogen-mercury ratios are ‘ “critical.” However, as shown in Figure 2, the range of such ratios is somewhat broad at the arbitrarily-selected intensity of 0.5 (doubtless to respond to the commercial realities of product control). Contrary to the majority’s description of Reiling’s range as “extremely broad,” it should be pointed out that said range does not exceed 1.3 and that over fifty per cent of this range is claimed by appellants. The smooth continuum represented by the curve contradicts the majority’s conclusion that appellants’ invention produces a difference in kind (unexpected results) rather than degree.
I agree with the board that it would be obvious to a person of ordinary skill in the art with Reiling before him to optimize the intensity of white light emission by choosing from among ratios between halogen atoms and mercury atoms.
I would affirm.